Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to remarks and amendments filed on 11/24/2021.
Claims 1-10 are pending in this Office Action. Claims 1, 9, and 10 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the specified column number".  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the column identifiers", “the number of the column identifer”, “the calculated number”.  There is insufficient antecedent basis for this limitation in 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Usui (US 2014/0298351, hereinafter Usui) in view of Strauss (US 2015/0067009, hereinafter Strauss).

As to Claim 1, Usui discloses An area allocation device comprising: 
a memory storing instructions; and a processor connected to the memory (Fig. 1, Para. 0036-0037, memory, processors) and configured to execute the instructions to:
specify column identifiers each representing a column storing an element having a value different from a predetermined value in a submatrix of a matrix, the submatrix including a portion of rows of the matrix, a number of the rows of the submatrix equal to two or more (Para. 0012, 0038, 0063, 0079, comparing a distribution of non-zero elements (i.e. different from a predetermined value, zero) in rows or columns of the first submatrix with a distribution of non-zero elements in rows or columns of the second submatrix. In the first embodiment, the processor assigns the calculation of a submatrix 24 to the thread 21, and the calculation of a submatrix 25 to the thread 22. For example, assume that the submatrices 24 and 25 do not overlap in any columns but overlap in some rows. The k-th value (Cp(k)) of the column pointer array represents the element number of the first non-zero element in the k-th column (i.e. column identifier). In the analysis of the symmetric sparse matrix, the information processing apparatus divides the rows of the symmetric sparse matrix into a plurality of row groups. Preferably, the groups have as equal a number of rows as possible);
calculate a number of the specified column identifiers and allocate a memory area having a memory volume depending the calculated number (Para. 0012, 0040, 0041, 0044, determining allocation of storage areas for storing vectors to be respectively used in calculations by the first and second threads, according to a result of the comparing , the processor determines allocation of storage areas to the threads 21 and 22 according to a result of comparing the distributions of non-zero elements, the thread 21 stores the values obtained by the calculation of the submatrix 24 in the storage area 26, whereas the thread 22 stores the values obtained by the calculation of the submatrix 25 in the storage area 27, compares the distribution of non-zero elements of the submatrix 24 with the distribution of non-zero elements of the submartix 25. Then, the information processing apparatus 10 determines allocation of storage areas to the threads 21 and 22 according to the result of the comparison); and 
generate a model for the matrix via machine learning using the allocated memory area (Para. 0080-0081, 0100-0104, information processing apparatus confirms whether a non-zero element exists or not in each block obtained by partitioning the lower triangle part in row direction and column direction, and generates a non-zero element map 125 ( Map) representing the distribution of non-zero elements. The information processing apparatus may be designed to select a search algorithm to be used, taking into account a balance between the accuracy of solution and the amount of calculation). 
Usui does not explicitly disclose “machine learning”.
Strauss discloses machine learning (Abstract, Para. 0015, relating to encoding a sparse matrix into a data structure format that may be efficiently processed via parallel processing of a computing system are provided. In one example, the sparse matrix representation may enable an increase in efficiency of operation of a computation device to fully leverage high-bandwidth communication capabilities. Moreover, the increase in efficiency may allow for the computation device to be employed in real-time machine learning applications where the computation device may be continuously invoked to quickly perform computations. Such machine learning may be applicable to image recognition, speech recognition, webpage ranking, and natural language processing and text search. In one example, the computation device may be utilized for training and evaluating deep neural networks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Usui with the teachings of Strauss to include the sparse matrix encoding approach in the context of training and evaluating deep neural networks for highly efficient processing (Strauss Para. 0074).
 
Usui as modified discloses The area allocation device according to claim 1, wherein the processor is configured to execute the instructions to allocate a processing device that executes processing for the submatrix to the submatrix (Para. 0012, 0036, 0038).  

As to Claim 3, Usui as modified discloses The area allocation device according to claim 2, wherein the processor is configured to execute the instructions to generate a compressed

As to Claim 4, Usui as modified discloses The area allocation device according to claim 3, wherein the processor is configured to execute the instructions to generate conversion information associating a first an column identifier for a first column storing a first value in the submatrix with a second column identifier for a second column of the compressed matrix (Para. 0062-0065).  

As to Claim 5, Usui as modified discloses The area allocation device according to claim 1, wherein the processor is configured to execute the instructions to specify the column identifiers for batch information including the portion of the rows in of the submatrix, and calculate the number of the column identifiers for the batch information and allocate the memory area having the memory volume depending on the calculated number (Para. 0012, 0037, 0062-0065; Strauss Para. 0033, 0045-0050).  

Usui as modified discloses The area allocation device according to claim 2, wherein the processor is configured to execute the instructions to allocate gathering processing for calculation values in the submatrix to a certain processing device (Para. 0035-0039, 0041, 0154-0156; Strauss Para. 0023, 0028).  

As to claim 9, recites “a method” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claim 10, recites “a non-transitory recording medium” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Usui in view of Strauss as applied to claim 4  above, and further in view of Daga et al. (US 2016/0140084, hereinafter Daga).

As to Claim 7, Usui as modified discloses The area allocation device according to claim 4, wherein the processor is configured to execute the instructions to calculate, based on the conversion information, a second number of elements of the generated conversion information

Daga explicitly disclose the communication order being an order of the calculated second number of elements, the communication being transmitted from a first processing device that executes processing for the compressed matrix in a case in which the second number is smaller to a second processing device that executes processing for the compressed matrix in a case in which the second number is larger (Fig. 2, Para. 0004, 0016, 0019-0021, The sparse matrix is stored in compressed sparse row (CSR) format. The method includes partitioning the matrix into blocks of consecutive rows; and for each block having more than a minimum number of rows: determining a number of non-zero matrix elements in the block; executing a first process for sparse-matrix vector multiplication on rows of the block if a number of non-zero matrix elements in the block is less than or equal to a maximum; and executing a second process for sparse-matrix vector multiplication, distinct from the first process, if the number of non-zero matrix elements is greater than the maximum. method is initialized at 210 and 215. The initialization may have to be performed only once for a given matrix. At 210 the sparse matrix is partitioned into non-overlapping blocks of consecutive rows, each block containing a number of non-zeros that is less than or equal to a maximum. The maximum may be chosen based on the architecture of the parallel processor, such as a GPU, being used. The maximum may be chosen to make optimum use of memory sizes and parallel processing capabilities of the parallel processor and avoid, or minimize, unused resources in the parallel processor. The maximum may be chosen to optimize the use of processor architecture, resources, and memory during execution of a wavefront. Further details of the partitioning are described hereinafter)
Usui with the teachings of Daga to to optimize the use of processor architecture, resources, and memory during execution of a wavefront (Daga Para. 0016).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Usui in view of Strauss as applied to claim 4  above, and further in view of Song (US 2011/0307685, hereinafter Song).

As to Claim 8, Usui as modified discloses The area allocation device according to claim 4, wherein the processor is configured to execute the instructions to calculate a third number of elements with having the first value in submodel information (Para. 0012, 0041, 0127) but does not explicitly disclose classify the each column into one of a plurality of groups, and determine the processing device that gathers calculation values in the submatrix for each of the groups, the groups having an equivalent sum of the calculated third number, the submodel information being generated based on the compressed matrix.  
Song explicitly disclose classify the each column into one of a plurality of groups, and determine the processing device that gathers calculation values in the submatrix for each of the groups, the groups having an equivalent sum of the calculated third number, the submodel information being generated based on the compressed matrix (Para. 0027, 0045, 0055, 0056, A global control processor orchestrates execution of the sparse matrix algorithms, which the control processor distributes across these node processors. Having multiple node processors parallel operation, which helps software developers to visualize and write software code that executes in parallel across the multiple node processors. Examples of distribution mappings include row or column-based mapping, where groups of one or more rows or groups of one or more columns of the sparse matrix are assigned to different node processors. FIG. 4A shows an example of a column-based distribution mapping of the sparse matrix 16, wherein the non-zero matrix elements of the first matrix column are assigned to one node processor. These very dense columns are divided into N.sub.P segments of an approximately equal number of non-zero matrix elements. The N.sub.P segments are assigned to the N.sub.P processors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Usui with the teachings of Song to include distributing non-zero matrix elements of the first sparse matrix and non-zero matrix elements of the second sparse matrix among a plurality of node processors to aggregate partial results generated by those other node processors (Song Para. 0009).

Response to Amendment and Remarks
Response to remarks on 35 U.S.C. § 112 Rejection 
Applicant's arguments have been fully considered
In response to Applicant’s arguments, it is submitted the amendment filed on 11/24/2021 raises new issues; see above for detail.

Response to remarks on 35 U.S.C. § 101 Rejection 

In response to the arguments, it is submitted that in view of the amendment filed, the rejections as set forth in the previous office action are hereby withdrawn.


Response to remarks on 35 U.S.C. § 102 Rejection 
Applicant's arguments have been fully considered.
Applicant’s arguments with respect to claim(s) 1, 9, 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        1/16/2022